Exhibit 10.41

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (this “Amendment”), dated as of August 29, 2005, to the
Credit Agreement referenced below, is by and among Navigant International, Inc.,
a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors”), the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, a $170 million credit facility has been extended to the Borrower
pursuant to the Credit Agreement (as amended, modified and supplemented from
time to time, the “Credit Agreement”) dated as of October 31, 2003 among the
Borrower, the Guarantors, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent; and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modification on
the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

2. Amendments. The Credit Agreement is amended in the following respects:

 

2.1 In Section 1.01, the following definitions are amended or added to read as
follows:

 

“Second Amendment Effective Date” means August 29, 2005.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Term Loan Intercreditor Agreement, and such other
security documents as may be executed and delivered by the Loan Parties pursuant
to the terms of Section 7.14.

 

“Term Loan Documents” means, collectively, (a) the Term Loan Credit Agreement
dated as of the Second Amendment Effective Date among the Borrower, the
guarantors identified therein, the lenders identified therein and Bank of
America, N.A., as administrative agent, and (b) all other documents, agreements
and instruments executed in connection therewith, in each case as amended,
modified and supplemented in a manner permitted hereunder.

 

“Term Loan Intercreditor Agreement” means the Intercreditor Agreement dated as
of the Second Amendment Effective Date among the Administrative Agent and the
administrative agent under the Term Loan Documents.

 

“Waived Representations” means (a) the representations contained in Section 6.07
of the Incorporated Representations in connection with the NWTBS Payment and (b)
the representations contained in Sections 6.05(a), 6.05(b) and 6.05(d) of the
Incorporated Representations in connection with the Borrower’s restatement of
financial statements for the fiscal years 2000, 2001, 2002 and 2003, each of the
four quarters of fiscal 2003 and



--------------------------------------------------------------------------------

the first three quarters of fiscal 2004, as a result of a review of Borrower’s
allocation of purchase price between goodwill and customer-related intangibles
and other identifiable intangibles for businesses Borrower acquired during 2001
through 2004, and the re-evaluation of the Borrower’s lease accounting
practices).

 

2.2 In Section 2.05(b), each of clauses (ii), (iii) and (iv) are amended to
include “To the extent not required to be used to prepay the term loan pursuant
to the Term Loan Documents,” at the beginning of each clause.

 

2.3 In Section 8.01, the “and” immediately prior to clause (p) is replaced with
“,” and a new clause (r) is added thereto to read as follows:

 

(r) Liens pursuant to the Term Loan Credit Agreement and related Collateral
Documents.

 

2.4 In Section 8.02, clause (i) is amended to read as follows:

 

(i) Permitted Acquisitions; provided that no obligations under the Term Loan
Documents are outstanding; and

 

2.5 In Section 8.03, the “and” immediately prior to clause (h) is replaced with
“,” and a new clause (i) is added thereto to read as follows:

 

(i) Indebtedness arising under the Term Loan Documents in an aggregate principal
amount not to exceed $10,000,000;

 

2.6 In Section 8.09, the “and” immediately prior to clause (v) is replaced with
“,” and a new clause (vi) is added thereto to read as follows:

 

(vi) the Term Loan Documents.

 

2.7 Section 10.01(b) is amended to read as follows:

 

(b) Each Lender authorizes and directs the Administrative Agent, on behalf of
such Lender, to enter into the Term Loan Intercreditor Agreement and each Lender
agrees that such Lender shall be bound by all of the terms of the Term Loan
Intercreditor Agreement. Each Lender that becomes a party to this Credit
Agreement by way of assignment or other transfer pursuant to Section 11.07
hereof acknowledges that the Administrative Agent, on behalf of such Lender, has
entered (or may enter) into the Term Loan Intercreditor Agreement and such
Lender agrees that such Lender shall be bound by all of the terms of the Term
Loan Intercreditor Agreement.

 

3. Consent to Term Loan Intercreditor Agreement,. The Required Lenders hereby
authorize and direct the Administrative Agent, on behalf of the Lenders, to
enter into the Term Loan Intercreditor Agreement in substantially the form of
Exhibit A hereto.

 

4. Conditions Precedent. This Amendment shall be effective as of the date set
forth above upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Loan Parties and the Required Lenders.

 

2



--------------------------------------------------------------------------------

5. No Other Changes. Except as expressly modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

 

6. Amendment is a “Loan Document”; Reaffirmation of Representations and
Warranties. This Amendment is a Loan Document. Each Loan Party represents and
warrants that, immediately prior to and immediately after giving effect to this
Amendment, each representation and warranty set forth in the Loan Documents
(other than the Waived Representations) is true and correct in all material
respects as of the date hereof (except those that expressly relate to an earlier
period).

 

7. Reaffirmation of Security Interests. Each Loan Party (i) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (ii) agrees that this Amendment shall in no manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

 

8. Reaffirmation of Guaranty. Each of the Guarantors (i) acknowledges and
consents to all of the terms and conditions of this Amendment, (ii) affirms all
of its obligations under the Loan Documents and (iii) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Guarantor’s obligations under the Credit Agreement or the other
Loan Documents.

 

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

 

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of North Carolina.

 

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

      NAVIGANT INTERNATIONAL, INC., a Delaware corporation             By:      
         

Name:

 

John Coffman

           

Title:

  Senior Vice President and Chief Accounting Officer

GUARANTORS:

     

NAVIGANT INTERNATIONAL/NORTH CENTRAL, INC., an Illinois corporation

NAVIGANT INTERNATIONAL/SOUTHWEST, LLC,

a Delaware limited liability company

CORNERSTONE ENTERPRISES, INC., a Massachusetts corporation

NAVIGANT INTERNATIONAL/SOUTHEAST, INC., a North Carolina corporation

NAVIGANT INTERNATIONAL/NORTHWEST, INC., a Washington corporation

NAVIGANT INTERNATIONAL/NORTHEAST, INC., a Connecticut corporation

NAVIGANT INTERNATIONAL U.K. HOLDINGS, INC., a Delaware corporation

NAVIGANT CRUISE CENTER, INC., a Delaware corporation

NAVIGANT INTERNATIONAL/ROCKY MOUNTAIN, INC.,

a Colorado corporation

SCHEDULED AIRLINES TRAFFIC OFFICES, INC., a Delaware corporation

PASSAGE INTERNATIONAL, INC., an Oregon corporation

INCENTIVE CONNECTIONS, INC., a New Jersey corporation

           

By:

               

Name:

 

John Coffman

           

Title:

 

Vice President

            NAVIGANT INTERNATIONAL/SOUTH CENTRAL, LP,             a Texas
limited partnership             By:   ATLAS TRAVEL GP, INC., a Texas corporation
                By:                     Name:   John Coffman                
Title:   Vice President             NORTHWESTERN TRAVEL SERVICE, LP, a Minnesota
limited partnership             By: NWT Newco, Inc., an Illinois corporation,
General Partner             By:                 Name:   John Coffman            
Title:   Vice President

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

      BANK OF AMERICA, N.A., as Administrative Agent             By:            
    Name:                 Title:    

LENDERS:

     

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

            By:                 Name:                 Title:             U.S.
BANK NATIONAL ASSOCIATION             By:                 Name:                
Title:             KEY BANK, N.A.             By:                 Name:        
        Title:             THE BANK OF NOVA SCOTIA             By:              
  Name:                 Title:             LASALLE BANK NATIONAL ASSOCIATION    
        By:                 Name:                 Title:             WELLS FARGO
BANK, NATIONAL ASSOCIATION             By:                 Name:                
Title:             JP MORGAN CHASE BANK, N.A.             By:                
Name:                 Title:    



--------------------------------------------------------------------------------

Exhibit A

 

TERM LOAN INTERCREDITOR AGREEMENT

 

(see attached)